Exhibit 10.1

 

AMENDED AND RESTATED PRINCIPAL UNDERWRITING AGREEMENT

 

This Amended and Restated Principal Underwriting Agreement (hereinafter this
“Agreement”) is made and entered into as of this 1st day of June, 2006, by and
between Lincoln Benefit Life Company (“LBL”) a life insurance company organized
under the laws of the state of Nebraska on its own and on behalf of each
separate account of LBL set forth on Schedule A, as such Schedule may be amended
from time (each such account herein referred to as the “Account”), and
ALFS, Inc. (“ALFS”), a corporation organized under the laws of the state of
Delaware.

 

WHEREAS, ALFS has acted as the principal underwriter for the variable annuity
contracts set forth on Schedule A since the respective effective dates set forth
herein;

 

WHEREAS, the parties desire to amend and restate any and all previous Principal
Underwriting Agreements or arrangements with respect to variable annuity
products; and

 

NOW THEREFORE, in consideration of the mutual promises and covenants exchanged
by the parties in this Agreement, the parties hereby amend and restate such
Principal Underwriting Agreement in its entirety to read as follows. LBL
confirms its grant to ALFS of the right to be and ALFS agrees to serve as
Principal Underwriter for the sale of such variable annuity contracts during the
term of this Agreement and the parties agree as follows:

 


ARTICLE I.
ALFS DUTIES AND OBLIGATIONS


 


1.01.        ALFS, A BROKER-DEALER REGISTERED UNDER THE SECURITIES EXCHANGE ACT
OF 1934 (THE “1934 ACT”) AND A MEMBER OF THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS, INC. (“NASD”), WILL SERVE AS PRINCIPAL UNDERWRITER AND DISTRIBUTOR FOR
THE VARIABLE ANNUITY CONTRACTS LISTED IN SCHEDULE A (THE “CONTRACTS”) WHICH WILL
BE ISSUED BY LBL.


 


1.02.        ALFS SHALL BE DULY REGISTERED OR LICENSED OR OTHERWISE QUALIFIED
UNDER THE INSURANCE AND SECURITIES LAWS OF THE STATES IN WHICH THE CONTRACTS ARE
AUTHORIZED FOR SALE.


 


1.03.        ALFS PROPOSES TO ACT AS PRINCIPAL UNDERWRITER ON AN AGENCY BEST
EFFORTS BASIS IN THE MARKETING AND DISTRIBUTION OF THE CONTRACTS. ALFS WILL USE
ITS BEST EFFORTS TO PROVIDE INFORMATION AND MARKETING ASSISTANCE AND RELATED
SERVICING ACTIVITY TO LICENSED INSURANCE AGENTS AND BROKER-DEALERS (“SELLING
BROKER-DEALERS”) ON A CONTINUING BASIS.


 


1.04.        ALFS SHALL BE RESPONSIBLE FOR COMPLIANCE WITH THE REQUIREMENTS OF
STATE BROKER-DEALER REGULATIONS AND THE 1934 ACT AS EACH APPLIES TO ALFS IN
CONNECTION WITH ITS DUTIES AS DISTRIBUTOR OF THE CONTRACTS.  MOREOVER, ALFS
SHALL CONDUCT ITS AFFAIRS IN ACCORDANCE WITH THE RULES OF FAIR PRACTICE OF THE
NASD.


 


1.05.        AS A PRINCIPAL UNDERWRITER, ALFS SHALL PERMIT THE OFFER AND SALE OF
CONTRACTS TO THE PUBLIC ONLY BY AND THROUGH PERSONS WHO ARE APPROPRIATELY
LICENSED UNDER THE SECURITIES LAWS

--------------------------------------------------------------------------------



AND WHO ARE APPOINTED IN WRITING BY LBL TO BE AUTHORIZED INSURANCE AGENTS
(UNLESS SUCH PERSONS ARE EXEMPT FROM SUCH LICENSING AND APPOINTMENT
REQUIREMENTS).


 


1.06.        TO THE EXTENT THAT ANY STATEMENTS MADE IN APPLICABLE REGISTRATION
STATEMENTS, OR ANY AMENDMENT OR SUPPLEMENT THERETO, ARE MADE IN RELIANCE UPON
AND IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO LBL BY ALFS EXPRESSLY
FOR USE THEREIN, SUCH STATEMENTS WILL, WHEN THEY BECOME EFFECTIVE OR ARE FILED
WITH THE SECURITIES EXCHANGE COMMISSION (“SEC”), AS THE CASE MAY BE, CONFORM IN
ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT OF 1933 (THE
“1933 ACT”) AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER, AND WILL
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN NOT MISLEADING.


 


1.07.        SUBJECT TO AGREEMENT WITH LBL, ALFS MAY ENTER INTO SELLING
AGREEMENTS WITH BROKER-DEALERS WHICH ARE REGISTERED UNDER THE 1934 ACT AND/OR
AUTHORIZED BY APPLICABLE LAW OR EXEMPTIONS TO SELL THE CONTRACTS.  ANY SUCH
CONTRACTUAL ARRANGEMENT IS EXPRESSLY MADE SUBJECT TO THIS AGREEMENT, AND ALFS
WILL AT ALL TIMES BE RESPONSIBLE TO LBL FOR SUPERVISION OF COMPLIANCE WITH
FEDERAL SECURITIES LAWS REGARDING DISTRIBUTION OF THE CONTRACTS.


 


ARTICLE II.
LBL’S DUTIES AND OBLIGATIONS


 


2.01.        LBL IS VALIDLY EXISTING AS A STOCK LIFE INSURANCE COMPANY IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF NEBRASKA, AND HAS BEEN DULY QUALIFIED
FOR THE TRANSACTION OF BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH
OTHER JURISDICTION IN WHICH IT OWNS OR LEASES PROPERTIES OR CONDUCTS ANY
BUSINESS.


 


2.02.        LBL REPRESENTS THAT:


 


(A)                                  REGISTRATION STATEMENTS FOR EACH OF THE
CONTRACTS IDENTIFIED IN SCHEDULE A SHALL HAVE BEEN FILED WITH THE SEC IN THE
FORM PREVIOUSLY DELIVERED TO ALFS AND THAT COPIES OF ANY AND ALL AMENDMENTS
THERETO WILL BE FORWARDED TO ALFS AT THE TIME THAT THEY ARE FILED WITH THE SEC;


 


(B)                                 EACH ACCOUNT IS A DULY ORGANIZED, VALIDLY
EXISTING SEPARATE ACCOUNT, ESTABLISHED BY RESOLUTION OF THE BOARD OF DIRECTORS
OF LBL FOR THE PURPOSE OF ISSUING THE CONTRACTS; AND


 


(C)                                  LBL HAS REGISTERED OR WILL REGISTER THE
ACCOUNT AS A UNIT INVESTMENT TRUST UNDER THE INVESTMENT COMPANY ACT OF 1940 (THE
“1940 ACT”).


 


2.03.        EACH REGISTRATION STATEMENT AND ANY FURTHER AMENDMENTS OR
SUPPLEMENTS THERETO WILL, WHEN THEY BECAME EFFECTIVE, CONFORM IN ALL MATERIAL
RESPECTS TO THE REQUIREMENTS OF THE 1933 ACT AND THE RULES AND REGULATIONS OF
THE COMMISSION UNDER SUCH ACT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING; PROVIDED, HOWEVER, THAT
THIS REPRESENTATION AND WARRANTY SHALL NOT APPLY TO ANY STATEMENT OR OMISSION
MADE IN RELIANCE UPON


 


2

--------------------------------------------------------------------------------



AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO LBL BY ALFS EXPRESSLY
FOR USE THEREIN.


 


2.04.        LBL SHALL BE RESPONSIBLE FOR THE LICENSING AND APPOINTING OF
REGISTERED REPRESENTATIVES OF SELLING BROKER-DEALERS AS REQUIRED BY STATE
INSURANCE LAWS.


 


ARTICLE III.
RECORDS


 


3.01.        ALFS SHALL KEEP, IN A MANNER AND FORM APPROVED BY LBL AND IN
ACCORDANCE WITH RULES 17A-3 AND 17A-4 UNDER THE 1934 ACT, ACCURATE RECORDS AND
BOOKS OF ACCOUNT AS REQUIRED TO BE MAINTAINED BY A REGISTERED BROKER-DEALER,
ACTING AS PRINCIPAL UNDERWRITER, OF ALL TRANSACTIONS ENTERED INTO ON BEHALF OF
LBL WITH RESPECT ITS ACTIVITIES UNDER THIS AGREEMENT.  ALFS SHALL MAKE SUCH
RECORDS OF ACCOUNT AVAILABLE FOR INSPECTION BY THE SEC AND LBL SHALL HAVE THE
RIGHT TO INSPECT, MAKE COPIES OF OR TAKE POSSESSION OF SUCH RECORDS AND BOOKS OF
ACCOUNT AT ANY TIME UPON DEMAND.


 


3.02.        SUBJECT TO APPLICABLE SEC OR NASD RESTRICTIONS, LBL WILL SEND
CONFIRMATIONS OF CONTRACT TRANSACTIONS TO CONTRACT OWNERS.  LBL WILL MAKE SUCH
CONFIRMATIONS AND RECORDS OF TRANSACTIONS AVAILABLE TO ALFS UPON REQUEST.  LBL
WILL ALSO MAINTAIN CONTRACT OWNER RECORDS ON BEHALF OF ALFS TO THE EXTENT
PERMITTED BY APPLICABLE SECURITIES LAW.


 


3.03.        ALFS AND LBL SHALL KEEP CONFIDENTIAL THE RECORDS, BOOKS OF ACCOUNT
AND OTHER INFORMATION (“RECORDS”) CONCERNING THE CONTRACT OWNERS, ANNUITANTS,
INSUREDS, BENEFICIARIES OR ANY PERSONS WHO HAVE RIGHTS ARISING OUT OF THE
CONTRACTS.  ALFS OR LBL MAY DISCLOSE THE RECORDS AND SUCH INFORMATION ONLY IF
THE OTHER HAS AUTHORIZED DISCLOSURE AND IF THE DISCLOSURE IS REQUIRED BY
APPLICABLE LAW.  IN THE EVENT ALFS OR LBL IS SERVED WITH A SUBPOENA, COURT ORDER
OR DEMAND FROM A REGULATORY ORGANIZATION WHICH MANDATES DISCLOSURE OF THE
RECORDS OR SUCH INFORMATION, SUCH PARTY MUST NOTIFY THE OTHER AND ALLOW SUCH
OTHER PARTY SUFFICIENT TIME TO AUTHORIZE DISCLOSURE OR TO INTERVENE IN THE
JUDICIAL PROCEEDING OR MATTER SO AS TO PROTECT ITS INTEREST.


 


3.04.        FOR THE PURPOSE OF DETERMINING THE OTHER PARTY’S COMPLIANCE WITH
THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT SHALL HAVE REASONABLE ACCESS DURING
NORMAL BUSINESS HOURS TO ANY RECORDS WHICH ARE MAINTAINED BY THE OTHER PARTY.


 


3.05.        BOTH LBL AND ALFS AGREE TO KEEP ALL INFORMATION REQUIRED BY
APPLICABLE LAWS, TO MAINTAIN THE BOOKS, ACCOUNTS AND RECORDS AS TO CLEARLY AND
ACCURATELY DISCLOSE THE PRECISE NATURE AND DETAILS OF THE TRANSACTION AND TO
ASSIST ONE ANOTHER IN THE TIMELY PREPARATION OF ANY REPORTS REQUIRED BY LAW.


 


3.06.        ALFS AND LBL SHALL FURNISH TO THE OTHER ANY REPORTS AND INFORMATION
WHICH THE OTHER MAY REQUEST FOR THE PURPOSE OF MEETING REPORTING AND
RECORDKEEPING REQUIREMENTS UNDER THE LAWS OF NEBRASKA OR ANY OTHER STATE OR
JURISDICTION.


 


3

--------------------------------------------------------------------------------



ARTICLE IV.
SALES MATERIALS


 


4.01.        ALFS WILL UTILIZE THE CURRENTLY EFFECTIVE PROSPECTUS RELATING TO
THE CONTRACTS IN CONNECTION WITH ITS UNDERWRITING, MARKETING AND DISTRIBUTION
EFFORTS.  AS TO OTHER TYPES OF SALES MATERIAL, ALFS HEREBY AGREES AND WILL
REQUIRE SELLING BROKER-DEALERS TO AGREE TO USE ONLY SALES MATERIALS WHICH HAVE
BEEN AUTHORIZED FOR USE BY LBL, WHICH CONFORM TO THE REQUIREMENTS OF FEDERAL AND
STATE LAWS AND REGULATIONS, AND WHICH HAVE BEEN FILED WHERE NECESSARY WITH THE
APPROPRIATE REGULATORY AUTHORITIES INCLUDING THE NASD.


 


4.02.        ALFS WILL NOT DISTRIBUTE ANY PROSPECTUS, SALES LITERATURE OR ANY
OTHER PRINTED MATTER OR MATERIAL IN THE UNDERWRITING AND DISTRIBUTION OF ANY
CONTRACT IF, TO THE KNOWLEDGE OF ALFS, ANY OF THE FOREGOING MISSTATES THE
DUTIES, OBLIGATION OR LIABILITIES OF LBL OR ALFS.


 


ARTICLE V.
COMPENSATION


 


5.01.        LBL AGREES TO REIMBURSE ALFS FOR DIRECT EXPENSES INCURRED BY ALFS
ON BEHALF OF LBL.  SUCH DIRECT EXPENSES SHALL INCLUDE, BUT NOT BE LIMITED TO,
(A) THE MARKETING ALLOWANCES PAID BY ALFS WITH REGARDS TO THE CONTRACTS UNDER
THE PROPRIETARY CHANNEL WHOLESALING AND MARKETING SUPPORT AGREEMENT DATED
JUNE 1, 2006 BETWEEN LBL, ALFS, ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK,
AMERICAN SKANDIA MARKETING, INC. AND PRUDENTIAL INSURANCE AGENCY, LLC,
(B) COMMISSIONS AND TRAIL COMMISSIONS PAYABLE UNDER SELLING AGREEMENTS IN
CONNECTION WITH THE CONTRACTS AMONG BROKER-DEALERS, LBL AND ALFS, (C) THE COSTS
OF GOODS AND SERVICES PURCHASED FROM OUTSIDE VENDORS, (D) TRAVEL EXPENSES AND
(E) STATE AND FEDERAL REGULATORY FEES INCURRED ON BEHALF OF LBL.


 


5.02.        ALFS SHALL PRESENT A STATEMENT AFTER THE END OF EACH QUARTER
SHOWING THE AMOUNT DUE WITH RESPECT TO MARKETING ALLOWANCES AS PROVIDED IN
SECTION 5.01 AND THE APPORTIONMENT OF OTHER SERVICES RENDERED AND THE DIRECT
EXPENSES INCURRED IN CONNECTION THEREWITH.  SETTLEMENTS ARE DUE AND PAYABLE
WITHIN THIRTY DAYS.


 


ARTICLE VI.
UNDERWRITING TERMS


 


6.01.        ALFS MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE NUMBER OF
CONTRACTS TO BE SOLD BY SELLING BROKER-DEALER AND THE REGISTERED REPRESENTATIVES
OF SELLING BROKER-DEALER.  ALFS DOES, HOWEVER, REPRESENT THAT IT WILL ACTIVELY
ENGAGE IN ITS DUTIES UNDER THIS AGREEMENT ON A CONTINUOUS BASIS WHILE THERE ARE
EFFECTIVE REGISTRATION STATEMENTS WITH THE SEC.


 


6.02.        ALFS WILL USE ITS BEST EFFORTS TO ENSURE THAT THE CONTRACTS SHALL
BE OFFERED FOR SALE BY REGISTERED BROKER-DEALERS AND REGISTERED REPRESENTATIVES
(WHO ARE DULY LICENSED AS INSURANCE AGENTS) ON THE TERMS DESCRIBED IN THE
CURRENTLY EFFECTIVE PROSPECTUS DESCRIBING SUCH CONTRACTS.


 


6.03.        LBL WILL USE ITS BEST EFFORTS TO ASSURE THAT THE CONTRACTS ARE
CONTINUOUSLY REGISTERED UNDER THE 1933 ACT (AND UNDER ANY APPLICABLE STATE “BLUE
SKY” LAWS) AND TO FILE FOR APPROVAL UNDER STATE INSURANCE LAWS WHEN NECESSARY.


 


4

--------------------------------------------------------------------------------



ARTICLE VII.
LEGAL AND REGULATORY ACTIONS


 


7.01.        LBL AGREES TO ADVISE ALFS IMMEDIATELY OF:


 


(A)                                  ANY REQUEST BY THE SEC FOR AMENDMENT OF THE
REGISTRATION STATEMENTS OR FOR ADDITIONAL INFORMATION RELATING TO THE CONTRACTS;


 


(B)                                 THE ISSUANCE BY THE SEC OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENTS RELATING TO THE
CONTRACTS OR THE INITIATION OF ANY PROCEEDINGS FOR THAT PURPOSE; AND


 


(C)                                  THE HAPPENING OF ANY KNOWN MATERIAL EVENT
WHICH MAKES UNTRUE ANY STATEMENT MADE IN THE REGISTRATION STATEMENTS RELATING TO
THE CONTRACTS OR WHICH REQUIRES THE MAKING OF A CHANGE THEREIN IN ORDER TO MAKE
ANY STATEMENT MADE THEREIN NOT MISLEADING.


 


7.02.        EACH OF THE UNDERSIGNED PARTIES AGREES TO NOTIFY THE OTHER IN
WRITING UPON BEING APPRISED OF THE INSTITUTION OF ANY PROCEEDING, INVESTIGATION
OR HEARING INVOLVING THE OFFER OR SALE OF THE SUBJECT CONTRACTS.


 


7.03.        DURING ANY LEGAL ACTION OR INQUIRY, LBL WILL FURNISH TO ALFS SUCH
INFORMATION WITH RESPECT TO THE CONTRACTS IN SUCH FORM AND SIGNED BY SUCH OF ITS
OFFICERS AS ALFS MAY REASONABLY REQUEST AND WILL WARRANT THAT THE STATEMENTS
THEREIN CONTAINED WHEN SO SIGNED ARE TRUE AND CORRECT.


 


7.04.        IF CHANGES IN INSURANCE LAWS OR REGULATIONS COULD REASONABLY BE
EXPECTED TO AFFECT THE SALES AND ADMINISTRATION OF CONTRACTS UNDER THIS
AGREEMENT, LBL SHALL NOTIFY ALFS WITHIN A REASONABLE TIME AFTER LBL RECEIVES
NOTICE OF THOSE CHANGES. SUCH NOTICE SHALL BE IN WRITING EXCEPT, IF
CIRCUMSTANCES SO REQUIRE, THE NOTICE MAY BE COMMUNICATED BY TELEPHONE OR
FACSIMILE AND CONFIRMED IN WRITING.


 


ARTICLE VIII.
TERMINATION


 


8.01.        THIS AGREEMENT SHALL TERMINATE AT EITHER PARTY’S OPTION, WITHOUT
PENALTY:


 


(A)                                  WITHOUT CAUSE, ON NOT LESS THAN 180 DAYS’
PRIOR WRITTEN NOTICE TO THE OTHER PARTY;


 


(B)           UPON THE MUTUAL WRITTEN CONSENT OF THE PARTIES;


 


(C)                                  UPON WRITTEN NOTICE OF ONE PARTY TO THE
OTHER IN THE EVENT OF BANKRUPTCY OR INSOLVENCY OF THE PARTY TO WHICH NOTICE IS
GIVEN;


 


(D)                                 UPON THE SUSPENSION OR REVOCATION OF ANY
MATERIAL LICENSE OR PERMIT HELD BY A PARTY BY THE APPROPRIATE GOVERNMENTAL
AGENCY OR AUTHORITY; HOWEVER,


 


5

--------------------------------------------------------------------------------



SUCH TERMINATION SHALL EXTEND ONLY TO THE JURISDICTION(S) WHERE THE PARTY IS
PROHIBITED FROM DOING BUSINESS; OR


 


(E)                                  UPON THE FINDING BY ANY REGULATORY BODY IN
A FORMAL PROCEEDING OF MATERIAL WRONGDOING BY A PARTY REGARDING ITS DUTIES UNDER
THIS AGREEMENT.


 


8.02.        IF EITHER PARTY BREACHES THIS AGREEMENT OR IS IN DEFAULT IN THE
PERFORMANCE OF ANY OF ITS DUTIES AND OBLIGATIONS HEREUNDER (THE “DEFAULTING
PARTY”), THE NON-DEFAULTING PARTY MAY GIVE WRITTEN NOTICE THEREOF TO THE
DEFAULTING PARTY, AND IF SUCH BREACH OR DEFAULT IS NOT REMEDIED WITHIN 60 DAYS
AFTER SUCH WRITTEN NOTICE IS GIVEN, THEN THE NON-DEFAULTING PARTY MAY TERMINATE
THIS AGREEMENT BY GIVING 30 DAYS’ PRIOR WRITTEN NOTICE OF SUCH TERMINATION TO
THE DEFAULTING PARTY.


 


8.03.        THE PARTIES AGREE TO COOPERATE AND GIVE REASONABLE ASSISTANCE TO
ONE ANOTHER IN EFFECTING AN ORDERLY TRANSITION FOLLOWING TERMINATION.


 


ARTICLE IX.


INDEMNIFICATION


 

9.01                           LBL agrees to indemnify ALFS for any liability
that it may incur to a Contract owner or party-in-interest under a Contract:

 

(a)                                  arising out of any act or omission in the
course of or in connection with rendering services under this Agreement; or

 


(B)                                 ARISING OUT OF THE PURCHASE, RETENTION OR
SURRENDER OF A CONTRACT; PROVIDED, HOWEVER THAT LBL WILL NOT INDEMNIFY ALFS FOR
ANY SUCH LIABILITY THAT RESULTS FROM THE WILLFUL MISFEASANCE, BAD FAITH OR GROSS
NEGLIGENCE OF ALFS OR FROM THE RECKLESS DISREGARD BY ALFS OF ITS DUTIES AND
OBLIGATIONS ARISING UNDER THIS AGREEMENT.


 


ARTICLE X.
GENERAL PROVISIONS


 


10.01       THIS AGREEMENT SHALL BE SUBJECT TO THE LAWS OF THE STATE OF
NEBRASKA.


 


10.02       THIS AGREEMENT, ALONG WITH ANY SCHEDULES ATTACHED HERETO AND
INCORPORATED HEREIN BY REFERENCE, MAY BE AMENDED FROM TIME TO TIME BY MUTUAL
AGREEMENT AND CONSENT OF THE UNDER SIGNED PARTIES.


 


10.03       IN CASE ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL
NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
duly executed, to be effective as of June 1, 2006 and retroactively effective as
to particular Contracts as of the respective dates set forth on Schedule A.

 

Lincoln Benefit Life Company

 

 

 

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

December 14, 2007

 

Samuel H. Pilch

 

 

Date

 

 

 

 

 

 

Group Vice President and Controller

 

 

 

 

 

 

 

 

ALFS, Inc.

 

 

 

 

 

 

 

 

 

By:

/s/ Steven C. Verney

 

December 14, 2007

 

Steven C. Verney

 

 

Date

 

 

 

 

 

 

Assistant Treasurer

 

 

 

 

 

7

--------------------------------------------------------------------------------


SCHEDULE A

 

Separate Account

 

Effective Date

 

Contract(s)

 

Form#(s)

 

Lincoln Benefit Life Variable
Annuity Account

 

2/2/04

 

Consultant Solutions VA - Classic

 

VAP0310

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

2/2/04

 

Consultant Solutions VA - Elite

 

VAP0320

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

2/2/04

 

Consultant Solutions VA - Plus

 

VAP0330

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

2/2/04

 

Consultant Solutions VA - Select

 

VAP0340

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

8/17/98

 

Consultant VAI

 

VAP9830

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

8/17/98

 

Consultant VAII

 

VAP9840

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

1/2/94

 

Investor’s Select

 

VAP9330

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

8/16/01

 

LBL Advantage VA

 

VAP0100

 

 

 

 

 

 

 

 

 

Lincoln Benefit Life Variable
Annuity Account

 

10/18/99

 

Premier Planner VA

 

VAP9950

 

 

--------------------------------------------------------------------------------

 